UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Alpha Architect ETF Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 213 Foxcroft Road Broomall, Pennsylvania 19008 Telephone Number (including area code): (215) 882-9983 Name and address of agent for service of process: Wesley R. Gray 213 Foxcroft Road Broomall, Pennsylvania 19008 With copies of Notices and Communications to: Alan R. Gedrich, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7018 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Broomall and State of Pennsylvania on the25th day of April, 2014. Alpha Architect ETF Trust (REGISTRANT) By:/s/ Wesley R. Gray Wesley R. Gray Trustee and President Attest: /s/ David P. Foulke David P. Foulke Vice President
